DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to the reply filed, 08/09/22.
The reply filed 08/09/22 affects the application 17/554,639 as follows:
The declaration of Robert A. Newman, submitted by Applicants on 09 August 2022 under 37 CFR § 1.132, is acknowledged and will be further discussed below. Claims 115, 116, 124, 125, 127, 128, 133-136 have been amended. Claims 126, 129, 138 have been canceled. Applicant’s amendments have overcome Claims objection and the rejections made under 35 U.S.C. 112(b). Also, Applicant arguments and declaration submitted by Applicants on 09 August 2022 under 37 CFR § 1.130 have overcome the obviousness-type double patenting of the office action mailed 05/11/22. Consequently, the said rejection is withdrawn.
 The rejection of the office action mailed 05/11/22 has been modified as necessitated by Applicant’s amendments. Also, a new ground rejection is made under 35 U.S.C. 112(b) as necessitated by Applicant’s amendments.
 The responsive is contained herein below.
Claims 115-118, 124-125, 127-128, 130-137, 139-143 are pending in application
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 124 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 124 recites the phrase “A method of preventing a subject from contracting SARS-CoV-2 infection and it also recites the phrase “the subject contracting the viral infection”. However, the claim is indefinite since it is unclear or unknown how the subject can be prevented from contracting SARS-CoV-2 infection and also at the same time or simultaneously contract the viral infection (SARS-CoV-2 infection).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 115-118, 124-125, 127-128, 130-137, 139-143 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
A written description analysis involves three principle factors:
           (1) field of the invention 
           (2) breath of the claims, and
(3) possession of the claimed invention at the time of filing for each claimed
species/genus based upon the teachings of the specification and the field of the invention. 
The Federal Circuit court stated that written description of an invention "requires a precise definition, such as by structure, formula, or chemical name, of the claimed subject matter sufficient to distinguish it from other material". University of California v. Eli Lilly and Co., 43 USPQ2d 1398 (Fed Cir. 1997). The court also stated "Naming a type of material generally known to exist, in the absence as to what the material consists of is not a definition of that material". Id.  Further, the court stated that to adequately describe a claimed genus, adequate must describe a representative number of species of the claimed genus, and that one skilled in the art should be able to "visualize or recognize the identity of the members of the genus". Id .
(A) Provide a brief backdrop of the field of the invention. A reference from the BACKGROUND might very well be sufficient.

(B) Outline the scope and content of the claims briefly

(C) At the time of filing, from the disclosure, does it appear applicants were indeed in possession of the claimed invention?
 
Claim 124 is drawn to a method of preventing a subject from contracting SARS-CoV-2 infection, but at risk of contracting SARS-CoV-2 infection, the method comprising chronically administering to said subject one or more doses of an antiviral composition on a recurring basis over an extended treatment period prior to the subject contracting the viral infection, thereby preventing said subject from contracting the viral infection, wherein the antiviral composition comprises oleandrin.  
The examiner notes that the knowledge and level of skill in this art would not permit one skilled in this art to assert a preventive therapeutic mode of administration and the skilled artisan could not immediately envisage the invention claimed.  Applicant claims are drawn to a method of preventing the viral SARS-CoV-2 in a subject, which is not generally known to exist in this art; additionally, the disclosure is silent with regard to that which makes up and identifies the claimed method for preventing the said disease, which is seen to be lacking a clear description via art recognized procedural and methodological steps.  In addition, the prevention of such diseases does not have a single recognized cause. In fact, the aforementioned diseases, is recognized as having many contributing factors, ranging from hereditary considerations, to lifestyles choices such as the diet and maintenance of bodily healthiness which includes (1) high blood pressure (2) obesity (3) being immunocompromised (4) diabetes and (5) having chronic medical conditions such as heart, lung or kidney disease (6) pregnancy (7) having chronic medical conditions such as heart, lung or kidney disease.  These are only a few of the factors that promote the infection or disease in people.  Applicant has not provided a description as to how any cause (like the aforementioned) can be prevented, much less a description of how the said infection or disease can be prevented.  
Furthermore, Applicant has not provided any clear description via art recognized procedural and methodological steps.  Moreover, Applicant has not provided an adequate representation of the mode of treatment of said diseases to provide a full, clear and precise indication that applicant is in possession of the members of the methodological and procedural steps which would enable the skilled artisan to practice this invention by the prevention of the said infection or disease. For example, the prevention of SARS-CoV-2 viral infection in a subject is not enabled because of the following.  One cannot extrapolate the teaching of the specification to the claims because it is well known that the art that whether one contracts a SARS-CoV-2 viral infection, is highly unpredictable. For example, antiviral treatments for COVID-19 are available for patients with mild to moderate symptoms, who are not in the hospital, who have had symptoms for seven days or less, and who are at high risk for severe illness. Furthermore, COVID-19 medications (which includes Applicant’s oleandrin) are not a substitute for prevention, and it is still recommended that everyone who is eligible get vaccinated and take other steps to prevent the spread of COVID-19 (see PTO-892- Minnesota Department of Health article). In addition, there is only one drug approved by the U.S. Food and Drug Administration (FDA) to treat coronavirus disease 2019 (COVID-19), but not for the prevention of COVID-19. The FDA has approved an antiviral drug called remdesivir (Veklury) to treat COVID-19 in adults and children who are age 12 and older. Remdesivir may be prescribed for people who are hospitalized with COVID-19 and need supplemental oxygen or have a higher risk of serious illness. It's given through a needle in the skin (intravenously) (see PTO-892- DeSimone article).  
The specification provides insufficient guidance with regard to these issues and provides no working examples which would provide guidance to one skilled in the art and no evidence has been provided which would allow one of skill in the art to predict the efficacy of the claimed methods with a reasonable expectation of success.  For example, Applicant’s specification discloses that a subject presenting with CoV infection is prescribed antiviral composition, and therapeutically relevant doses are administered to the subject according to a prescribed dosing regimen for a period of time (see Example 26 of Applicant’s specification); but not a method of preventing COVID-19 or SARS-CoV-2. Also, the specification discloses in vitro and in vivo treatment of COVID-19 virus with oleandrin, but not a method of preventing COVID-19 or SARS-CoV-2 (see examples 35 and 36). Furthermore, the specification discloses treating SARS- CoV-2 infection in hamsters by administering oleandrin-containing extract in to said hamsters; but not a method of preventing COVID-19 or SARS-CoV-2 (see example 40).   
It has not been shown or proven that a particular subject would have been infected with SARS-CoV-2 or COVID-19 if not for a cardiac glycoside-containing composition, or oleandrin, let alone preventing SARS-CoV-2 or COVID-19 infection in a subject comprising administering said composition or compound to the subject. 
Therefore, the prevention (prophylaxis) of SARS-CoV-2 or COVID-19 infection in a subject comprising administering cardiac glycoside-containing composition or oleandrin (especially which is not a vaccine (let alone an FDA approved vaccine) like that of Pfizer-BioNTech or Moderna (COVID-19 mRNA vaccines)) to the subject, is not enabled by the instant disclosure. 

Claims 115-118, 124-125, 127-128, 130-137, 139-143 are rejected under 35 U.S.C. 112(a), as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification, while being enabling for a method of treating a subject from contracting SARS-CoV-2 infection but at risk of contracting SARS-CoV-2 infection, comprising chronically administering to said subject one or more doses of an antiviral composition on a recurring basis over an extended treatment period prior to the subject contracting the viral infection, thereby treating said subject from contracting the viral infection, wherein the antiviral composition comprises oleandrin, it does not reasonably provide enablement for a method of preventing a subject from contracting SARS-CoV-2 infection but at risk of contracting SARS-CoV-2 infection. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  The instant specification fails to provide information that would allow the skilled artisan to fully practice the instant invention without undue experimentation.  Attention is directed to In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing  Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: 
(1) the nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.  
The nature of the invention: The instant invention pertains to a method of preventing a subject from contracting SARS-CoV-2 infection, but at risk of contracting SARS-CoV-2 infection, the method comprising chronically administering to said subject one or more doses of an antiviral composition on a recurring basis over an extended treatment period prior to the subject contracting the viral infection, thereby preventing said subject from contracting the viral infection, wherein the antiviral composition comprises oleandrin.  
The relative skill of those in the art: The relative skill of those in the art is high. The examiner notes that the knowledge and level of skill in this art would not permit one skilled in this art to assert a preventive therapeutic mode of administration and the skilled artisan could not immediately envisage the invention claimed.  
The breadth of the claims: The instant claims are deemed very broad since these claims reads on a method of preventing a subject from contracting SARS-CoV-2 infection, but at risk of contracting SARS-CoV-2 infection, the method comprising chronically administering to said subject one or more doses of an antiviral composition on a recurring basis over an extended treatment period prior to the subject contracting the viral infection, thereby preventing said subject from contracting the viral infection, wherein the antiviral composition comprises
oleandrin.
Regarding the Wands factor (4) the predictability or unpredictability of the art:
It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. In the instant case, the instant claimed invention is highly unpredictable since one skilled in the art would recognize that the recitation encompasses preventing a subject from contracting SARS-CoV-2 infection, but at risk of contracting SARS-CoV-2 infection, by administering the composition comprising oleandrin to said subject, which are not known to have a single recognized cause.  Applicant claims are drawn to a method for preventing a SARS-CoV-2 infection, which is not generally known to exist in this art; additionally, the disclosure is silent with regard to that which makes up and identifies the claimed method for preventing the said SARS-CoV-2 infection, which is seen to be lacking a clear description via art recognized procedural and methodological steps.  For example, antiviral treatments for COVID-19 are available for patients with mild to moderate symptoms, who are not in the hospital, who have had symptoms for seven days or less, and who are at high risk for severe illness. Furthermore, COVID-19 medications (which includes Applicant’s oleandrin) are not a substitute for prevention, and it is still recommended that everyone who is eligible get vaccinated and take other steps to prevent the spread of COVID-19 (see PTO-892- Minnesota Department of Health article). In addition, there is only one drug approved by the U.S. Food and Drug Administration (FDA) to treat coronavirus disease 2019 (COVID-19), but not for the prevention of COVID-19. The FDA has approved an antiviral drug called remdesivir (Veklury) to treat COVID-19 in adults and children who are age 12 and older. Remdesivir may be prescribed for people who are hospitalized with COVID-19 and need supplemental oxygen or have a higher risk of serious illness. It's given through a needle in the skin (intravenously) (see PTO-892- DeSimone article).  
In addition, the prevention of SARS-CoV-2 infections which are characterized as being numerous unpredictable ones, does not have a single recognized cause.  In fact, the aforementioned diseases, is recognized as having many contributing factors, ranging from hereditary considerations, to lifestyles choices such as the diet and maintenance of bodily healthiness which includes (1) high blood pressure (2) obesity (3) being immunocompromised (4) diabetes and (5) having chronic medical conditions such as heart, lung or kidney disease (6) pregnancy (7) having chronic medical conditions such as heart, lung or kidney disease.  
 Applicant has not provided a description as how any cause (like the aforementioned) can be prevented, much less a description of how the said conditions can be prevented.  
Thus, the skilled artisan would view the prevention of SARS-CoV-2 (which is characterized as having many contributing factors and causes) in a subject by administering to said subject the specific composition herein, as being highly unpredictable. 
In regard to these Wands factors, (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary:
Moreover, it is noted that the specification provides no working examples relating to the prevention of viral infection. 
Thus, the specification fails to provide clear and convincing evidence in sufficient support of the said composition being able to prevent SARS-CoV-2 infections in a subject in the instant claims. As a result, it necessitates one of skill to perform an exhaustive search for the embodiments of preventing SARS-CoV-2 nfections(s) in any subject as recited in the instant claims suitable to practice the claimed invention.  The specification provides insufficient guidance with regard to these issues and provides no working examples which would provide guidance to one skilled in the art and no evidence has been provided which would allow one of skill in the art to predict the efficacy of the method for preventing SARS-CoV-2 infections with a reasonable expectation of success.  Therefore, the method for preventing SARS-CoV-2 infections as claimed by applicant is not enabled by the instant disclosure.  
Genentech, 108 F.3d at 1366, states that “a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion” and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”. 
Therefore, in view of the Wands factors, and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation, with no assurance of success.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 115-118 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jeon et al. (bioRxiv (2020) 1-21, 2020) in view of Lauer et al. (Ann Intern Med.;10 March 2020). 
Claim 115 is drawn to a method of preventing COVID-19 in a subject, the method comprising administering to a subject one or more therapeutically effective doses of cardiac glycoside-containing composition, wherein said one or more doses are administered prior to said subject being infected with SARS-CoV-2 virus.
Jeon et al. disclose that COVID-19 is an emerging infectious disease and was recently declared as a pandemic by WHO (see abstract). Furthermore, Jeon et al. disclose that a panel of 48 FDA approved drugs that have been pre-selected by an assay of SARS-CoV (a coronavirus) was screened to identify potential antiviral drug candidates against SARS-CoV-2 infection (see abstract). Also, Jeon et al. that they found that a total of 24 drugs which exhibited antiviral efficacy (0.1 μM < IC50 < 10 μM) against SARS-CoV-2 (see abstract). In addition, Jeon et al. disclose that Digoxin is one of the 24 drugs showed potential antiviral activities against SARS-CoV-2 (see page 4 of 20; see also page 10 of 20, Table 1). Also, Jeon et al. disclose treating SARS-CoV-2 infection in SARS-CoV-2 infected in cells (see page 3 of 20 to page 4 of 20).
Furthermore, Jeon et al. disclose that COVID-19 is an emerging infectious disease caused by a novel coronavirus, SARS-CoV-2 (see page 3 of 20, 1st paragraph). In addition, Jeon et al. disclose or suggest that their identify antiviral drug candidates (which includes digoxin) from their screened panel of FDA-approved drugs may be considered for therapeutic development (see page 3 of 20, 3rd paragraph). 
It should be noted that the Examiner has interpreted the preventing Covid-19 as also encompassing or including the treating of Covid-19 in said subject, since prevention of a disease, infection or condition includes treating of said disease, infection or condition. 
The difference between Applicant’s claimed method and the method taught or suggested by Jeon et al. is that Applicant treats Covid-19 which is caused by SARS-CoV-2 coronavirus in a subject with digoxin whereas Joen et al. treats SARS-CoV-2 coronavirus infection in SARS-CoV-2 coronavirus infected cells with digoxin.  
However, Jeon et al. disclose that COVID-19 is an infectious disease caused by the coronavirus, SARS-CoV-2 and suggests the drug digoxin should be used to treat COVID-19.
Lauer et al. disclose that a novel human coronavirus, severe acute respiratory syndrome coronavirus 2 (SARS-CoV-2), was identified in China in December 2019 (see abstract). Furthermore, Lauer et al. disclose that one of its many key epidemiologic features, includes the incubation period for clinical disease (coronavirus disease 2019 [COVID-19]) (see abstract).
Also, Lauer et al. disclose that a median incubation period was estimated to be 5.1 days (95% CI, 4.5 to 5.8 days), and 97.5% for 181 confirmed cases with identifiable exposure and symptom onset windows (see abstract). In addition, Lauer et al. disclose that these cases which had confirmed SARS-CoV-2 infection also had evidence of contact with travelers from Hubei or persons with known infection (see page 2, right col., last paragraph to page 3, left col., 2nd paragraph). It should be noted that the time in which signs and symptoms of coronavirus disease 2019 (COVID-19) may appear after exposure and the time before having symptoms is called the incubation period.
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to treat CoVID-19 which is caused by SARS-CoV-2 coronavirus in a subject, comprising administering to said subject, digoxin (which is a cardiac glycoside) or a composition comprising digoxin, such as up to five days of the subject being infected with SARS-CoV-2 coronavirus which is the an incubation time taught or suggested by Lauer et al., based on factors such as the severity of the COVID-19 and SARS-CoV-2 coronavirus infection or symptoms that appear in the subject, because a skilled artisan would reasonably expect that digoxin or a composition comprising digoxin which treats SARS-CoV-2 coronavirus infection in SARS-CoV-2 coronavirus infected cells would have the same utility of treating SARS-CoV-2 coronavirus infection in a subject, and thus treat COVID-19 which is caused by SARS-CoV-2 coronavirus in the subject.
One having ordinary skill in the art would have been motivated to treat CoVID-19 which is caused by SARS-CoV-2 coronavirus in a subject, comprising administering to said subject, digoxin (which is a cardiac glycoside) or a composition comprising digoxin, such as up to five days of the subject being infected with SARS-CoV-2 coronavirus which is the an incubation time taught or suggested by Lauer et al., based on factors such as the severity of the COVID-19 and SARS-CoV-2 coronavirus infection or symptoms that appear in the subject, because a skilled artisan would reasonably expect that digoxin or a composition comprising digoxin which treats SARS-CoV-2 coronavirus infection in SARS-CoV-2 coronavirus infected cells would have the same utility of treating SARS-CoV-2 coronavirus infection in a subject, and thus treat COVID-19 which is caused by SARS-CoV-2 coronavirus in the subject.
It should be noted that it is obvious to treat a subject that has been in close contact such as within 6 feet of another subject having SARS-CoV-2 infection, especially since Lauer et al. disclose that persons confirmed SARS-CoV-2 infection also had evidence of contact with persons with known infection. 
With regard to claim 117, it is obvious to administer the composition chronically such as for a period of at least 5 days based on factors such as the severity of the infection, the persistence or reoccurrence of the infection and the type of subject such as a chronically infected patient. Furthermore, it should be noted that it is obvious to administer the digoxin at different doses or plural doses and dosing schedules such as one or more doses administered per day for two or more days per week, weeks per month or months per year based on factors such as the severity of the infection and the type of subject being treated.  Also, it should be noted that it is obvious to administer the digoxin by different common routes or means such as orally and parenterally that are commonly used for the administration of digoxin. Furthermore, it is obvious to administer the composition to said subject at different periods such as within a period of up to five days of said subject having been infected with SARS-CoV-2 depending on factors such as the severity of the infection and the symptoms of the subject. Also, it is obvious to use one or more additional or adjunct antiviral therapy which has the same utility based on factors such as the severity of the infection and the type of subject or patient being treated. In addition, it is obvious to expect that a treatment of the SARS-CoV-2 infection would also treat the commonly known symptoms of the SARS-CoV-2 infection such inflammation, fever and muscle pain.
Response to Arguments
Applicant's arguments and declaration with respect to claims 115-118, 124-125, 127-128, 130-137, 139-143 have been considered but are not found convincing.
The Declaration under 37 CFR 1.132 filed 08/09/22 is insufficient to overcome the rejection of claims 115-118, 124-125, 127-128, 130-137, 139-143 applied above under U.S.C. 103 (a). 
The declaration and Applicant argue that there are two embodiments by way of which the COVID-19 disease may be prevented according to the invention. This is described in the application as filed ([0059]). One embodiment is prevention of the occurrence of a SARS-CoV-2 infection in a subject. In this embodiment, prophylactic administration of oleandrin-containing composition to a subject not having said infection would prevent the subject from getting said infection even after the subject has been exposed to another subject infected with SARS-CoV-2 virus. By preventing the infection from occurring in the first place, the occurrence of COVID-19 is necessarily prevented from occurring in said subject.
However, not every person or subject not having SARS-CoV-2 infection and not treated for SARS-CoV-2 infection and that has been exposed to another subject infected with SARS-CoV-2 virus gets said SARS-CoV-2 infection. Thus, it cannot be concluded that because a person or subject not having SARS-CoV-2 infection that has been treated with a composition comprising a cardiac glycoside such as digoxin and that has been exposed to another subject infected with SARS-CoV-2 virus and does not get or contract said SARS-CoV-2 infection that it is said composition that prevented said SARS-CoV-2 infection in said person or subject.  Also, it should be noted susceptibility to a particular infection such as SARS-CoV-2 infection depends on factors such as the physical, health and medical condition of the subject. Also, it depends on the severity of infection in person or subject who is infected. In addition, it should be noted that a person or subject treated with said composition can be infected but also exhibit or show no symptomatic (i.e.; being asymptomatic). Also, one cannot predict whether a SARS-CoV-2 infected person or subject that has been treated with said composition and does not exhibit COVID-19 would definitely have gotten COVID-19 if they were not administered the composition, since not all SARS-CoV-2 infect person or subject acquire or ultimately get COVID-19.
The declaration and Applicant argue that another embodiment is prevention of the occurrence of COVD-19 (the disease state) in a subject even though the subject has been infected with SARS-CoV-2, In this embodiment, the subject a) may have been recently exposed to another infected person and may not yet be testing positive for SARS-CoV-2; or b) may have already tested positive for SARS-CoV-2 infection but is not yet exhibiting symptomology associated with COVID-19. In either case, the subject is administered the oleandrin containing composition, thereby preventing the subject from getting COVID-19, meaning thereby preventing the subject from exhibiting symptoms associated with SARS-CoV-2 infection.
However, not every person or subject not having SARS-CoV-2 infection and not treated for SARS-CoV-2 infection and that has been exposed to another subject infected with SARS-CoV-2 virus gets said SARS-CoV-2 infection. Also, a person or subject that may have been recently exposed to another infected person and may not yet be testing positive for SARS-CoV-2 may not ever get or acquire said SARS-CoV-2 infection, even if they are not treated with said composition. Thus, it cannot be concluded that because a person or subject not having SARS-CoV-2 infection that has been treated with a composition comprising a cardiac glycoside such as digoxin and that has been exposed to another subject infected with SARS-CoV-2 virus and does not get or contract said SARS-CoV-2 infection that it is said composition that prevented said SARS-CoV-2 infection in said person or subject.  Also, it should be noted susceptibility to a particular infection such as SARS-CoV-2 infection depends on factors such as the physical, health and medical condition of the subject, and it also depends on the severity of infection in person or subject who is infected. In addition, it should be noted that a person or subject treated with said composition can be infected but also exhibit or show no symptomatic (i.e.; being asymptomatic). Also, one cannot predict whether a SARS-CoV-2 infected person or subject that has been treated with said composition and does not exhibit COVID-19 would definitely have gotten COVID-19 if they were not administered the composition, since not all SARS-CoV-2 infect person or subject acquire or ultimately get COVID-19.
The declaration and Applicant argue that the in vitro data detailed in the application established that OCC inhibits viral replication and reduces the infectivity of progeny virus ((0053], [0060], [0062)). Both of those mechanisms would ultimately serve to prevent COVID-19 in a subject infected with SARS-CoV-2.
However, an inhibition of viral replication or a reduction in the infectivity of progeny virus as shown in vitro does not equate to a prevention of COVID-19 in a subject infected with SARS-CoV-2. And, thus it cannot be deduced that both of those mechanisms would ultimately serve to prevent COVID-19 in a subject infected with SARS-CoV-2.
The declaration and Applicant argue that Oleandrin inhibits viral replication of SARS-CoV-2 virus {00178], Example 29). That type of inhibition is useful for treating a viral infection that has not progressed to COVID-19, thereby preventing COVID-19, treating a viral infection that has progressed to COVID-19, and preventing viral infection.
However, an inhibition of viral replication does not equate to a prevention of COVID-19 in a subject infected with SARS-CoV-2. And, thus it cannot be deduced that inhibition of viral replication would ultimately serve to prevent COVID-19 in a subject infected with SARS-CoV-2.
The declaration and Applicant argues that [00191] of Applicant’s specification is an abbreviated summary of a study evaluating the effect of OCC on COVID-19 outcomes in treated and untreated subjects that were seropositive for SARS-CoV-2 infection. Some subjects were asymptomatic prior to treatment and others exhibited moderate to severe COVID-19 symptomology. The study included a treatment group and a control group, both groups of which were seropositive for SARS-CoV-2. For the treated group, an oral sublingual serving of OCC containing 15 ug of oleandrin/mL was administered qid to SARS-CoV-2 positive volunteers.
COVID-19 symptomology and viral titers were monitored during the studies. For the untreated group, only placebo vehicle was given to the subjects. All treated subjects recovered completely from the infection. None of the treated seropositive and asymptomatic patients progressed to the disease state.
	However, this study does not indicate that whether the untreated subjects that were seropositive for SARS-CoV-2 infection developed or progressed to the disease state.  Thus, the fact that the treated subject did not developed or progressed to the disease state, does not mean that COVID-19 was prevented in them, especially since the untreated subjects also did not developed or progressed to the disease state. Also, the fact that the treated subject did not developed or progressed to the disease state does not mean that they would have developed or progressed to the disease state if not treated.
The declaration and Applicant argue that [0192] of Applicant’s specification is a study evaluating the effect of OCC on COVID-19 outcomes in treated and untreated seronegative subjects in close contact with seropositive subjects. Close contact subjects included family, friends, or coworkers of seropositive subjects. None of the subjects in the treatment group converted to COVID-19 positive; however, 45% of the subjects in the placebo group converted to COVID-19.
However, the declaration does not provide a reason as to why most of the subjects in the placebo group (i.e.; 55%) did not convert to COVID-19. In other words, this could mean that they were infected but SARS-CoV-2 but did converted to COVID-19, although they were not treated with the composition. Similarly, the treated seronegative subjects could have been infected with SARS-CoV-2 but did convert to COVID-19 for the same reason as the untreated placebo group. Also, it is possible the remainder of the treated seronegative subjects were not infected and consequently did not convert to COVID-19. This means that it is possible that the treated seronegative subjects did not convert to COVID-19 due to prevention by treatment with the composition. 
The declaration and Applicant argue that in [00194] ([00134], [00396] of Applicant’s specification an in vivo animal study on prophylaxis was conducted in golden Syrian hamsters. The animals were pretreated with sublingual doses of OCC for five days prior to SARS-CoV-2 infection. One-day post last dose of treatment, hamsters were infected intranasally with SARS-CoV-2. After euthanizing the animals, their nasal turbinates were collected and their viral titers determined. The data demonstrated that none of the OCC-treated animals became SARS-CoV-2 positive, which necessarily resulted in prevention of COVID-19 symptomology in the hamsters.
However, the golden Syrian hamsters that were treated with OCC were euthanized after they were infected with SARS-CoV-2 and thus it is obvious to expect that euthanized or dead would not have COVID-19 symptomology since were died when the determination of presence or absence of COVID-19 in them were made. Thus, the Examiner does not consider the fact that the data demonstrated that none of the OCC-treated animals became SARS-CoV-2 positive equates to prevention of COVID-19 in said hamsters.
The declaration and Applicant argue that COVID-19 outcomes were determined for treated and untreated seronegative subjects in close contact with seropositive subjects. Close contact subjects included family, friends, or coworkers of seropositive subjects (from a meat-packing plant, an assisted living facility, or COVID-19 testing center). The results established that none of the treated close contact subjects converted from COVID-19-negative to COVID-19-positive. The data indicate that the OCC exhibits a prophylactic effect against contracting and
subsequent spread of SARS-CoV-2.
However, not every person or subject not having SARS-CoV-2 infection and not treated for SARS-CoV-2 infection and that has been exposed to another subject infected with SARS-CoV-2 virus gets said SARS-CoV-2 infection. Also, a person or subject that may have been recently exposed to another infected person and may not yet be testing positive for SARS-CoV-2 may not ever get or acquire said SARS-CoV-2 infection, even if they are not treated with said composition. Thus, it cannot be concluded that because a person or subject not having SARS-CoV-2 infection that has been treated with a composition comprising a cardiac glycoside such as digoxin and that has been exposed to another subject infected with SARS-CoV-2 virus and does not get or contract said SARS-CoV-2 infection that it is said composition that prevented said SARS-CoV-2 infection in said person or subject.  Also, it should be noted susceptibility to a particular infection such as SARS-CoV-2 infection depends on factors such as the physical, health and medical condition of the subject, and it also depends on the severity of infection in person or subject who is infected. In addition, it should be noted that a person or subject treated with said composition can be infected but also exhibit or show no symptomatic (i.e.; being asymptomatic). Also, one cannot predict whether a SARS-CoV-2 infected person or subject that has been treated with said composition and does not exhibit COVID-19 would definitely have gotten COVID-19 if they were not administered the composition, since not all SARS-CoV-2 infect person or subject acquire or ultimately get COVID-19.
The Applicant argues that Jeon’s suggested use of digoxin for treating SARS-COV-2 infection or for treating COVID-19 does not suggest use of oleandrin for preventing COVID-19.
However, Applicant’s claimed method as recited (i.e.; claims 115-118) does not require the administration or the use of oleandrin for preventing COVID-19, but on the contrary it requires the administration or use of a cardiac glycoside-containing composition. In other words, the claims (i.e.; claims 115-118) do not recite the administration or the use of oleandrin for preventing COVID-19. Also, it should be noted that digoxin disclosed by Jeon et al. is a cardiac glycoside, and as a matter of fact digoxin is the most commonly used cardiac glycoside. The Examiner directs Applicant’s attention to Exhibit A (attached) which points out that digoxin is the most commonly used cardiac glycoside (see page 1 of 6, left col., 1st line; see also Title). Furthermore, as discussed in the above rejection, the Examiner has interpreted the preventing Covid-19 as also encompassing or including the treating of Covid-19 in said subject, since prevention of a disease, infection or condition includes treating of said disease, infection or condition. Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated to treat CoVID-19 which is caused by SARS-CoV-2 coronavirus in a subject, comprising administering to said subject, digoxin (which is a cardiac glycoside) or a composition comprising digoxin, such as up to five days of the subject being infected with SARS-CoV-2 coronavirus which is the an incubation time taught or suggested by Lauer et al., based on factors such as the severity of the COVID-19 and SARS-CoV-2 coronavirus infection or symptoms that appear in the subject, because a skilled artisan would reasonably expect that digoxin or a composition comprising digoxin which treats SARS-CoV-2 coronavirus infection in SARS-CoV-2 coronavirus infected cells would have the same utility of treating SARS-CoV-2 coronavirus infection in a subject, and thus treat COVID-19 which is caused by SARS-CoV-2 coronavirus in the subject.
The Applicant argues that regarding the dis/similarities between digoxin and oleandrin, Applicant submits that Examiner’s reliance upon Jeon et al. is based upon the premise that said compounds are therapeutically interchangeable, since they are both cardiac glycosides. Applicant respectfully disagrees with such premise. Applicant agrees with Examiner that oleandrin and digoxin are indeed not the same molecule. Even though they share some structural similarity, the structures are in fact quite different.
However, the Examiner’s reliance upon Jeon et al. is not based upon the premise that digoxin and oleandrin compounds are therapeutically interchangeable, since they are both cardiac glycosides. In fact, the above rejection does not mention oleandrin, but rather discusses digoxin. Furthermore, Applicant’s claimed method as recited (i.e.; claims 115-118) does not require the administration or the use of oleandrin for preventing COVID-19, but on the contrary it requires the administration or use of a cardiac glycoside-containing composition. In other words, the claims (i.e.; claims 115-118) do not recite the administration or the use of oleandrin for preventing COVID-19. Also, it should be noted that digoxin disclosed by Jeon et al. is a cardiac glycoside, and as a matter of fact digoxin is the most commonly used cardiac glycoside. The Examiner directs Applicant’s attention to Exhibit A (attached) which points out that digoxin is the most commonly used cardiac glycoside (see page 1 of 6, left col., 1st line; see also Title). Furthermore, as discussed in the above rejection, the Examiner has interpreted the preventing Covid-19 as also encompassing or including the treating of Covid-19 in said subject, since prevention of a disease, infection or condition includes treating of said disease, infection or condition. 
More importantly, Jeon et al. disclose that COVID-19 is an emerging infectious disease and was recently declared as a pandemic by WHO (see abstract). Furthermore, Jeon et al. disclose that a panel of 48 FDA approved drugs that have been pre-selected by an assay of SARS-CoV (a coronavirus) was screened to identify potential antiviral drug candidates against SARS-CoV-2 infection (see abstract). Also, Jeon et al. that they found that a total of 24 drugs which exhibited antiviral efficacy (0.1 μM < IC50 < 10 μM) against SARS-CoV-2 (see abstract). In addition, Jeon et al. disclose that Digoxin is one of the 24 drugs showed potential antiviral activities against SARS-CoV-2 (see page 4 of 20; see also page 10 of 20, Table 1). Also, Jeon et al. disclose treating SARS-CoV-2 infection in SARS-CoV-2 infected in cells (see page 3 of 20 to page 4 of 20). Furthermore, Jeon et al. disclose that COVID-19 is an emerging infectious disease caused by a novel coronavirus, SARS-CoV-2 (see page 3 of 20, 1st paragraph). In addition, Jeon et al. disclose or suggest that their identify antiviral drug candidates (which includes digoxin) from their screened panel of FDA-approved drugs may be considered for therapeutic development (see page 3 of 20, 3rd paragraph). Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated to treat CoVID-19 which is caused by SARS-CoV-2 coronavirus in a subject, comprising administering to said subject, digoxin (which is a cardiac glycoside) or a composition comprising digoxin, such as up to five days of the subject being infected with SARS-CoV-2 coronavirus which is the an incubation time taught or suggested by Lauer et al., based on factors such as the severity of the COVID-19 and SARS-CoV-2 coronavirus infection or symptoms that appear in the subject, because a skilled artisan would reasonably expect that digoxin or a composition comprising digoxin which treats SARS-CoV-2 coronavirus infection in SARS-CoV-2 coronavirus infected cells would have the same utility of treating SARS-CoV-2 coronavirus infection in a subject, and thus treat COVID-19 which is caused by SARS-CoV-2 coronavirus in the subject.
The Applicant argues that the glycone (sugar) portion of the structures of digoxin and oleandrin is dramatically different. Even the aglycone (non-sugar) portions of the differ in at least two functional moieties pending from the steroid core. It is well-recognized in the art that structural differences, even minor ones, between cardiac glycosides result in their possessing substantially different biological activities. For example, digoxin is substrate for p-glycoprotein and is actively excluded from the brain; whereas, oleandrin is an inhibitor of p-glycoprotein and exerts excellent penetration through the blood-brain-barrier (Dunn et al., “In vitro and in vivo neuroprotective activity of the cardiac glycoside oleandrin from Nerium oleander in brain slice-based stroke models” in J. Neurochem. (2011), 119, 805-814). As such, the cardiac glycosides are not recognized in the art as being interchangeable in terms of desirable therapeutic or prophylactic activity, regardless of whether they might share some similarities when binding to specific proteins.
However, the Examiner rejection is not based on the premise that the cardiac glycosides are recognized in the art as being interchangeable in terms of desirable therapeutic or prophylactic activity. In fact, the above rejection does not mention oleandrin, but rather discusses digoxin. Furthermore, Applicant’s claimed method as recited (i.e.; claims 115-118) does not require the administration or the use of oleandrin for preventing COVID-19, but on the contrary it requires the administration or use of a cardiac glycoside-containing composition. In other words, the claims (i.e.; claims 115-118) do not recite the administration or the use of oleandrin for preventing COVID-19. Also, it should be noted that digoxin disclosed by Jeon et al. is a cardiac glycoside, and as a matter of fact digoxin is the most commonly used cardiac glycoside. The Examiner directs Applicant’s attention to Exhibit A (attached) which points out that digoxin is the most commonly used cardiac glycoside (see page 1 of 6, left col., 1st line; see also Title). Furthermore, as discussed in the above rejection, the Examiner has interpreted the preventing Covid-19 as also encompassing or including the treating of Covid-19 in said subject, since prevention of a disease, infection or condition includes treating of said disease, infection or condition. 
More importantly, Jeon et al. disclose that COVID-19 is an emerging infectious disease and was recently declared as a pandemic by WHO (see abstract). Furthermore, Jeon et al. disclose that a panel of 48 FDA approved drugs that have been pre-selected by an assay of SARS-CoV (a coronavirus) was screened to identify potential antiviral drug candidates against SARS-CoV-2 infection (see abstract). Also, Jeon et al. that they found that a total of 24 drugs which exhibited antiviral efficacy (0.1 μM < IC50 < 10 μM) against SARS-CoV-2 (see abstract). In addition, Jeon et al. disclose that Digoxin is one of the 24 drugs showed potential antiviral activities against SARS-CoV-2 (see page 4 of 20; see also page 10 of 20, Table 1). Also, Jeon et al. disclose treating SARS-CoV-2 infection in SARS-CoV-2 infected in cells (see page 3 of 20 to page 4 of 20). Furthermore, Jeon et al. disclose that COVID-19 is an emerging infectious disease caused by a novel coronavirus, SARS-CoV-2 (see page 3 of 20, 1st paragraph). In addition, Jeon et al. disclose or suggest that their identify antiviral drug candidates (which includes digoxin) from their screened panel of FDA-approved drugs may be considered for therapeutic development (see page 3 of 20, 3rd paragraph). Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated to treat CoVID-19 which is caused by SARS-CoV-2 coronavirus in a subject, comprising administering to said subject, digoxin (which is a cardiac glycoside) or a composition comprising digoxin, such as up to five days of the subject being infected with SARS-CoV-2 coronavirus which is the an incubation time taught or suggested by Lauer et al., based on factors such as the severity of the COVID-19 and SARS-CoV-2 coronavirus infection or symptoms that appear in the subject, because a skilled artisan would reasonably expect that digoxin or a composition comprising digoxin which treats SARS-CoV-2 coronavirus infection in SARS-CoV-2 coronavirus infected cells would have the same utility of treating SARS-CoV-2 coronavirus infection in a subject, and thus treat COVID-19 which is caused by SARS-CoV-2 coronavirus in the subject.
The Applicant argues that Yang et al. essentially teaches that there is unpredictability in the art concerning the use of cardiac glycosides, even when comparing digoxin and oleandrin, in treating specific coronavirus infections. Accordingly, the art teaches that cardiac glycosides exhibit different pharmacological activities specifically due to their structural differences.
However, the Examiner’s reliance upon Jeon et al. is not based upon the premise that digoxin and oleandrin compounds are therapeutically interchangeable, since they are both cardiac glycosides. In fact, the above rejection does not mention oleandrin, but rather discusses digoxin. Furthermore, Applicant’s claimed method as recited (i.e.; claims 115-118) does not require the administration or the use of oleandrin for preventing COVID-19, but on the contrary it requires the administration or use of a cardiac glycoside-containing composition. In other words, the claims (i.e.; claims 115-118) do not recite the administration or the use of oleandrin for preventing COVID-19. Also, it should be noted that digoxin disclosed by Jeon et al. is a cardiac glycoside, and as a matter of fact digoxin is the most commonly used cardiac glycoside. The Examiner directs Applicant’s attention to Exhibit A (attached) which points out that digoxin is the most commonly used cardiac glycoside (see page 1 of 6, left col., 1st line; see also Title). Furthermore, as discussed in the above rejection, the Examiner has interpreted the preventing Covid-19 as also encompassing or including the treating of Covid-19 in said subject, since prevention of a disease, infection or condition includes treating of said disease, infection or condition. 
Furthermore, it is important to note that the above rejection was made by applying Jeon et al. and Lauer et al. references, not Yang et al. Also, and as example, Jeon et al. specifically disclose that Digoxin is one of the 24 drugs showed potential antiviral activities against SARS-CoV-2 (see page 4 of 20; see also page 10 of 20, Table 1). Thus, it does not matter whether Yang et al. essentially teaches that there is unpredictability in the art concerning the use of cardiac glycosides, even when comparing digoxin and oleandrin, in treating specific coronavirus infections. In addition, the above rejection does not rely on a comparison digoxin and oleandrin.
More importantly, Jeon et al. disclose that COVID-19 is an emerging infectious disease and was recently declared as a pandemic by WHO (see abstract). Furthermore, Jeon et al. disclose that a panel of 48 FDA approved drugs that have been pre-selected by an assay of SARS-CoV (a coronavirus) was screened to identify potential antiviral drug candidates against SARS-CoV-2 infection (see abstract). Also, Jeon et al. that they found that a total of 24 drugs which exhibited antiviral efficacy (0.1 μM < IC50 < 10 μM) against SARS-CoV-2 (see abstract). In addition, Jeon et al. disclose that Digoxin is one of the 24 drugs showed potential antiviral activities against SARS-CoV-2 (see page 4 of 20; see also page 10 of 20, Table 1). Also, Jeon et al. disclose treating SARS-CoV-2 infection in SARS-CoV-2 infected in cells (see page 3 of 20 to page 4 of 20). Furthermore, Jeon et al. disclose that COVID-19 is an emerging infectious disease caused by a novel coronavirus, SARS-CoV-2 (see page 3 of 20, 1st paragraph). In addition, Jeon et al. disclose or suggest that their identify antiviral drug candidates (which includes digoxin) from their screened panel of FDA-approved drugs may be considered for therapeutic development (see page 3 of 20, 3rd paragraph). Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated to treat CoVID-19 which is caused by SARS-CoV-2 coronavirus in a subject, comprising administering to said subject, digoxin (which is a cardiac glycoside) or a composition comprising digoxin, such as up to five days of the subject being infected with SARS-CoV-2 coronavirus which is the an incubation time taught or suggested by Lauer et al., based on factors such as the severity of the COVID-19 and SARS-CoV-2 coronavirus infection or symptoms that appear in the subject, because a skilled artisan would reasonably expect that digoxin or a composition comprising digoxin which treats SARS-CoV-2 coronavirus infection in SARS-CoV-2 coronavirus infected cells would have the same utility of treating SARS-CoV-2 coronavirus infection in a subject, and thus treat COVID-19 which is caused by SARS-CoV-2 coronavirus in the subject.
The Applicant argues that second, the assay used by Jeon et al. is unpredictable by their own admission (Ko et al., see below). Jeon et al. (bioRXiv) used the Vero cell line (ATCC CCL-81) to evaluate potential antiviral activity of the 24 compounds against SARS-CoV-2. Jeon et al. found that niclosamide and ciclesonide “were notable” and that their “screening campaign revealed 24 potential antiviral drug candidates against SARS-CoV-2”. They recommended further evaluation with appropriate animal models. Such disclosure does not provide a predictable and reasonable expectation of success that digoxin or oleandrin would be effective in preventing COVID-19 or preventing SAR S-CoV-2 infection in human subjects.
However, and as example, Jeon et al. specifically disclose that Digoxin is one of the 24 drugs showed potential antiviral activities against SARS-CoV-2 (see page 4 of 20; see also page 10 of 20, Table 1). And thus, this provides a predictable and reasonable expectation of success that digoxin would be effective in treating SAR S-CoV-2 infection. Thus, it does not matter whether they recommended further evaluation with appropriate animal models. Again, the above rejection does not rely on a comparison digoxin and oleandrin. More importantly, Jeon et al. disclose that COVID-19 is an emerging infectious disease and was recently declared as a pandemic by WHO (see abstract). Furthermore, Jeon et al. disclose that a panel of 48 FDA approved drugs that have been pre-selected by an assay of SARS-CoV (a coronavirus) was screened to identify potential antiviral drug candidates against SARS-CoV-2 infection (see abstract). Also, Jeon et al. that they found that a total of 24 drugs which exhibited antiviral efficacy (0.1 μM < IC50 < 10 μM) against SARS-CoV-2 (see abstract). In addition, Jeon et al. disclose that Digoxin is one of the 24 drugs showed potential antiviral activities against SARS-CoV-2 (see page 4 of 20; see also page 10 of 20, Table 1). Also, Jeon et al. disclose treating SARS-CoV-2 infection in SARS-CoV-2 infected in cells (see page 3 of 20 to page 4 of 20). Furthermore, Jeon et al. disclose that COVID-19 is an emerging infectious disease caused by a novel coronavirus, SARS-CoV-2 (see page 3 of 20, 1st paragraph). In addition, Jeon et al. disclose or suggest that their identify antiviral drug candidates (which includes digoxin) from their screened panel of FDA-approved drugs may be considered for therapeutic development (see page 3 of 20, 3rd paragraph). Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated to treat CoVID-19 which is caused by SARS-CoV-2 coronavirus in a subject, comprising administering to said subject, digoxin (which is a cardiac glycoside) or a composition comprising digoxin, such as up to five days of the subject being infected with SARS-CoV-2 coronavirus which is the an incubation time taught or suggested by Lauer et al., based on factors such as the severity of the COVID-19 and SARS-CoV-2 coronavirus infection or symptoms that appear in the subject, because a skilled artisan would reasonably expect that digoxin or a composition comprising digoxin which treats SARS-CoV-2 coronavirus infection in SARS-CoV-2 coronavirus infected cells would have the same utility of treating SARS-CoV-2 coronavirus infection in a subject, and thus treat COVID-19 which is caused by SARS-CoV-2 coronavirus in the subject.
The Applicant argues that Jeon et al. and his group then published a follow-up article (Ko et al., “Comparative analysis of antiviral efficacy of FDA-approved drugs against SARS-CoV-2 in human lung cells” in J. Med. Virol. (accepted 1 Aug, 2020), 1-6), wherein they refer to their prior publication (Jeon bioRxiv relied upon by Examiner) and state, Previously, we identified a total of 24 potential antiviral drug candidates from FDA-approved drugs using Vero cells. Since antiviral efficacy could be altered in different cell lines, we developed a new image-based antiviral screening assay with Calu-3 cells, a well-known human lung cell line, and compared the antiviral efficacy of the antiviral candidates in between Vero and Calu-3 cells. (pg 1, col. 1)
These latter studies (Ko et al.) were conducted, because Jeon et al. recognized the
problematic (unpredictable and unreliable) nature of using the Vero cell line in their first publication. Their own in vitro data (page 3) obtained in Calu-3 cell cultures establish the
unreliable nature of their prior data obtained in Vero cell cultures. Importantly, their data establish that digoxin performed even worse in the Calu-3 cell cultures. The combination of Jeon et al. bioRxiv and Ko et al. establish the unreliability of the data in Jeon et al. bioRxiv. An artisan reviewing Jeon et al. bioRxiv and Ko et al. together would merely conclude that there is no predictable or reasonable expectation of success in preventing SARS-CoV-2 in a human subject with digoxin and even less expectation of success in preventing SARS-CoV-2 in a human subject with in oleandrin (a different compound), since the same group of scientists came up with two different in vitro results for digoxin when using different cell lines.
	However, it does not matter whether Jeon et al. and his group published a follow-up article (Ko et al.). More importantly, and as example, Jeon et al. specifically disclose that Digoxin is one of the 24 drugs showed potential antiviral activities against SARS-CoV-2 (see page 4 of 20; see also page 10 of 20, Table 1). And thus, this provides reasonable expectation of success that digoxin would be effective in treating SAR S-CoV-2 infection. In addition, it does not matter whether digoxin is less potent in Calu-3 cell cultures, it is still potent. And thus, this does not refute the fact that based on Jeon et al. and Lauer et al., one of ordinary skill in the art would predict and expect reasonable success that digoxin would be effective in treating SAR S-CoV-2 infection
The Applicant argues that another article related to the unreliability or unpredictability of Vero cell-based assays in evaluating efficacy against SARS-CoV-2 was published by Puhl et al. (‘Repurposing the Ebola and Marburg virus inhibitors tilorone, quinacrine, and pyronaridine: in vitro activity against SARS-CoV-2 and potential mechanism” in ACS Omega (2021), 6, 7454-7468). They state, “We have now tested these three drugs in various cell lines (VeroE6, Vero76, Caco-2, Calu-3, A549-ACE2, HUH-7, and monocytes) infected with SARS-CoV-2 as well as other viruses (including MHV and HCoV 229E). The compilation of these results indicated considerable variability in antiviral activity observed across cell lines.” (Abstract). They then provide summaries (pg. 7459, Col. 1) of some of their experimental data establishing the unreliability of the Vero cell line-based assays.
However, the above rejection was made by applying Jeon et al. and Lauer et al. references, not Puhl et al. Furthermore, Puhl et al. do not disclose or even mention digoxin. In fact, Puhl et al. is concern with the compounds tilorone, quinacrine, and pyronaridine which are different compounds to digoxin.  Thus, it obvious to expect that their antiviral activities in a particular cell line would be different from that of digoxin in the same cell line, especially since these compounds are completely different compound with different chemical structures.  In other words, Puhl et al. experimental data do not establish unreliability of the Vero cell line-based assays, and also do not refute the fact that based on Jeon et al. and Lauer et al., one of ordinary skill in the art would predict and expect reasonable success that digoxin would be effective in treating SAR S-CoV-2 infection.
More importantly, Jeon et al. disclose that COVID-19 is an emerging infectious disease and was recently declared as a pandemic by WHO (see abstract). Furthermore, Jeon et al. disclose that a panel of 48 FDA approved drugs that have been pre-selected by an assay of SARS-CoV (a coronavirus) was screened to identify potential antiviral drug candidates against SARS-CoV-2 infection (see abstract). Also, Jeon et al. that they found that a total of 24 drugs which exhibited antiviral efficacy (0.1 μM < IC50 < 10 μM) against SARS-CoV-2 (see abstract). In addition, Jeon et al. disclose that Digoxin is one of the 24 drugs showed potential antiviral activities against SARS-CoV-2 (see page 4 of 20; see also page 10 of 20, Table 1). Also, Jeon et al. disclose treating SARS-CoV-2 infection in SARS-CoV-2 infected in cells (see page 3 of 20 to page 4 of 20). Furthermore, Jeon et al. disclose that COVID-19 is an emerging infectious disease caused by a novel coronavirus, SARS-CoV-2 (see page 3 of 20, 1st paragraph). In addition, Jeon et al. disclose or suggest that their identify antiviral drug candidates (which includes digoxin) from their screened panel of FDA-approved drugs may be considered for therapeutic development (see page 3 of 20, 3rd paragraph). Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated to treat CoVID-19 which is caused by SARS-CoV-2 coronavirus in a subject, comprising administering to said subject, digoxin (which is a cardiac glycoside) or a composition comprising digoxin, such as up to five days of the subject being infected with SARS-CoV-2 coronavirus which is the an incubation time taught or suggested by Lauer et al., based on factors such as the severity of the COVID-19 and SARS-CoV-2 coronavirus infection or symptoms that appear in the subject, because a skilled artisan would reasonably expect that digoxin or a composition comprising digoxin which treats SARS-CoV-2 coronavirus infection in SARS-CoV-2 coronavirus infected cells would have the same utility of treating SARS-CoV-2 coronavirus infection in a subject, and thus treat COVID-19 which is caused by SARS-CoV-2 coronavirus in the subject.

The Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        
/MICHAEL C HENRY/Examiner, Art Unit 1623